OPINION OF THE COURT
This is an action for $750, the amount claimed to be due under contract for an option granted by appellee to appellant of the right to purchase certain real estate within a certain period of time. The court found:
"That all the allegations of the plaintiff's complaint and amended complaint are true, and have been fully proven." *Page 300 
This is the only finding made by the court, and no findings were requested by appellant. At the conclusion of the judgment, an exception was inserted as follows:
"To all of which defendant at the time excepted."
It is perfectly apparent that under these circumstances there is nothing before the court for review. The general exception above quoted presented no question to the trial court, and none of the steps or conclusions, leading up to the judgment, were called to the attention of that court as erroneous, by request for finding and conclusions, or otherwise. Under such circumstances we cannot review the alleged errors set out in the brief. See Stumpf v. Pohle, 28 N.M. 606, 216 P. 498, where many of our former cases are collected. Also Collins v. Unknown Heirs,29 N.M. 140, 219 P. 491.
It follows that the judgment of the court below should be affirmed, and the cause remanded, with directions to proceed accordingly, and to enter judgment against the sureties upon appellant's supersedeas bond, and it is so ordered.
BOTTS and FORT, JJ., concur.